[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
This matter came before the court for a hearing in damages following which damages were awarded and counsel for the plaintiff was ordered to CT Page 10153 produce evidence of reasonable attorneys fees. The plaintiff having done so, the court awards attorneys' fees and court costs as follows:
Costs                                   $1,056.53
Attorneys' fees                         44,374.50
Total Award                            $45,431.03
BY THE COURT
BRYANT, J.